Citation Nr: 1814580	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left ankle condition.

2. Entitlement to service connection for right ankle condition.

3. Entitlement to service connection for left hip condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the record and has been reviewed.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

First, in this case, the available service treatment records are incomplete and have not been obtained.  Specifically, in July 2014, the Veteran's August 1966 entrance examination was associated with the claims file; however, no further record of the Veteran's service appears in the file.  Nor does it appear that the RO made any further attempt to obtain the full service treatment records.  Furthermore, no memorandum that the service treatment records in their entirety are unavailable was provided.  Thus, an attempt should be made to secure any outstanding service treatment records.

The Veteran's treatment records show that he has current pain in the joints involving his bilateral ankles and hip.  See Salem VAMC treatment records.  Furthermore, the August 1966 entrance examination indicates that the Veteran had a pre-existing ankle and hip condition.  Even if the Veteran's conditions pre-existed his military service, a medical opinion is necessary to determine whether his conditions increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995);

In light of the above, there is sufficient evidence in the record to trigger the VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, an examination is necessary before the Board can adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate repository of records, and request the Veteran's complete service personnel and treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. After completion of the above, schedule the Veteran for a VA ankle and hip examination(s) by an appropriate medical professional.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  The examiner must offer an opinion in response to the following:

If the examiner determines that the ankle and hip conditions preexisted the Veteran's entrance into service, the examiner must provide an opinion as to whether both pre-existing ankle and hip conditions were aggravated beyond the natural progression of the disease.  

If the examiner determines that the ankle and hip conditions did not pre-exist entrance into service, is it at least as likely as not (50 percent or greater probability) that the Veteran's ankle and hip conditions had their onset during, or are otherwise related to, his active service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and symptomatology, and the opinion should reflect such consideration.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




